



Exhibit 10.4


PERFORMANCE UNIT AWARD AGREEMENT
GRANTED UNDER
BIOGEN INC. 2017 OMNIBUS EQUITY PLAN
1.    Grant of Performance Units
Pursuant to the Biogen Inc. 2017 Omnibus Equity Plan (as it may be amended from
time to time, the “Plan”), Biogen Inc. (the “Company”) hereby grants to you, an
employee of the Company or one of its Affiliates (the “Participant”), on each of
the grant dates specified on your Fidelity stock plan account (the “Grant
Date”), the number of performance units (the “Granted PUs” or the “Award”)
specified on your Fidelity stock plan account, subject to the terms and
conditions of this award agreement (“Agreement”) and the Plan. No PUs shall be
paid unless vested in accordance with this Agreement. The Committee, in its sole
discretion, may settle the Award, to the extent vested as provided for in this
Agreement and the Plan, in cash or in shares of common stock of the Company
(“Common Stock”). The Participant’s rights to the Granted PUs are subject to the
restrictions described in this Agreement and the Plan, in addition to such other
restrictions, if any, as may be imposed by law. All initially capitalized terms
used herein will have the meaning specified in the Plan, unless another meaning
is specified in this Agreement.
2.    Vesting
A.    The Participant shall have a non-forfeitable right to a portion of the
Award only upon the vesting dates specified on your Fidelity stock plan account,
except as otherwise provided herein or determined by the Committee in its sole
discretion. No portion of any Award shall become vested on the vesting date
unless the Participant is then, and since the Grant Date has continuously been,
employed by the Company or any Affiliate. If the Participant ceases to be
employed by the Company and its Affiliates for any reason, any then outstanding
and unvested portion of the Award shall be automatically and immediately
forfeited and terminated, except as otherwise provided in this Agreement and the
Plan.
B.    The Award will become eligible to vest upon achievement of the Granted PU
goals (“Performance Goals”), as adopted by the Committee in the first calendar
quarter of the year in which the Award is granted and communicated. The
calculation of the number of Granted PUs that will vest is specified in the
Long-Term Incentive Program Overview for Executives for the year in which the
Award is granted (“LTI Overview”), which is also found on your Fidelity stock
plan account. Granted PUs that become eligible to vest are referred to as the
“Eligible PUs.” In the event and to the extent that the Performance Goals are
not satisfied, such Granted PUs shall not become eligible to vest and shall be
immediately forfeited. As specified in the Performance Goals, in the event and
to the extent that the Performance Goals are exceeded, an additional number of
Granted PUs will become eligible to vest. In no event shall the number of
Eligible PUs exceed 200% of the number of Granted PUs. Eligible PUs will become
vested in the following installments (the “Vesting Period”):
One-third of the Eligible PUs shall vest on the later of one year from the Grant
Date or the date of the Committee’s determination of the degree to which the
performance criteria set forth above have been satisfied (the “Initial Vesting
Date”);
an additional one-third of the Eligible PUs shall vest on the first anniversary
of the Initial Vesting Date; and
an additional one-third of the Eligible PUs shall vest on the second anniversary
of the Initial Vesting Date.







--------------------------------------------------------------------------------





C.    Except as otherwise provided in the Plan, upon termination of the
Participant’s employment with the Company and its Affiliates for any reason, any
portion of the Award that is not then vested will immediately terminate, except
as follows:
(1)    any portion of the Award held by the Participant immediately prior to the
Participant’s termination of employment on account of death or Disability will,
to the extent not vested previously, become fully vested upon the later of (a)
the date of death or Disability or (b) determination of the Eligible PUs based
on the Performance Goals and the Committee’s approval, even if such
determination occurs following the date of death or Disability of the
Participant; and
(2)    any portion of the Award held by the Participant immediately prior to the
Participant’s Retirement, to the extent not vested previously, will become fully
vested upon the later of the date of Retirement or determination of the Eligible
PUs based on the Performance Goals and the Committee’s approval for fifty
percent (50%) of the number of Eligible PUs covered by such unvested portion and
for an additional ten percent (10%) of the number of Eligible PUs covered by
such unvested portion for every full year of employment by the Company and its
Affiliates beyond ten (10) years, up to the remaining amount of the unvested
Eligible PUs of the Award. For the avoidance of doubt, Retirement means the
Participant’s leaving the employment of the Company and its Affiliates after
reaching age 55 with ten (10) consecutive years of service with the Company or
its Affiliates, but not including pursuant to any termination For Cause or any
termination for insufficient performance, as determined by the Company.
D.    Notwithstanding anything herein to the contrary, any portion of the Award
held by a Participant or a Participant’s permitted transferee immediately prior
to the cessation of the Participant’s employment For Cause shall terminate at
the commencement of business on the date of such termination.
3.    Delivery of Award
A.    With respect to a Participant who is not eligible for Retirement, within
30 days following the date on which Eligible PUs becomes vested, with respect
to, and in satisfaction of, such vested PUs (determined in accordance with
Section 2 of this Agreement and Section 10 of the Plan), the Company shall pay
or deliver, as applicable, to the Participant, subject to applicable withholding
as described in Section 7 of this Agreement, either cash or shares of Common
Stock, at the sole discretion of the Committee. For purposes of this Agreement,
if the vested Eligible PUs are to be paid in cash, the amount to be paid in
settlement of the vested Eligible PUs shall be equal to the average closing
price of the Common Stock for the 30-day calendar period prior to and including
the applicable vesting date multiplied by the number of Eligible PUs that vest
on such date (with respect to each vesting date, such amount is referred to as
the “Cash Settlement Amount”); if, however, the vested Eligible PUs are to be
settled in shares of Common Stock, a value of equivalent worth will be delivered
in the form of shares of Common Stock, rounded down to the nearest whole share
(the “Settlement Shares”).
B.    With respect to a Participant who is or becomes eligible for Retirement at
any time during the Vesting Period, with respect to, and in satisfaction of,
each vested PU (determined in accordance with Section 2 of this Agreement and
Section 10 of the Plan), the Company shall pay or deliver, as applicable, to the
Participant, subject to applicable withholding as described in Section 7 of this
Agreement, either the Cash Settlement Amount or the Settlement Shares, at the
sole discretion of the Committee, within 30 days of the earliest of (i) the date
the Eligible PU otherwise would have vested under Section 2.B. of this
Agreement, (ii) the date on which the Participant experiences a separation from
service (within the meaning of Section 409A), subject to Section 3.C. of this
Agreement or (iii) the date on which a Covered Transaction that satisfies the
definition of a “change in control event” under Section 409A occurs.
C.    If you are a “specified employee” (as defined in Section 409A), you will
be paid on the earlier of (i) the date which is six months after you separate
from service (within the meaning of Section 409A) or (ii) the date of your death
or Disability. The preceding sentence will not apply to any payments that are
exempt from or are not subject to the requirements of Section 409A. For the
avoidance of doubt, if payments would be made





--------------------------------------------------------------------------------





under Section 3.B.(i) or Section 3.B. (iii) before the six month payment date on
account of other than your separation from service, such payment will be made
under Section 3.B.(i) or Section 3.B.(iii), as applicable.
4.    Cancellation and Rescission of Awards
The Committee may cancel, rescind, withhold or otherwise limit or restrict the
Award prior to payment at any time if the Participant is not in compliance with
all applicable provisions of this Agreement and the Plan, or if the Participant
engages in any Detrimental Activity.
5.    No Voting, Dividend or Other Rights as a Stockholder
The Participant shall not have any rights as a stockholder with respect to any
shares of Common Stock to be issued under the Award until he or she becomes the
holder of such shares. Accordingly, the Award shall not be interpreted to bestow
upon the Participant any equity interest or ownership in the Company or any
Affiliate prior to the date on which the Company delivers to the Participant
shares of Common Stock. Furthermore, the Participant is not entitled to vote any
Common Stock or to receive or be credited with any dividends declared and
payable on any share of Common Stock by reason of the granting of the Award
prior to the date on which the Company delivers to the Participant shares of
Common Stock. For the avoidance of doubt, the Participant shall never have any
rights as a stockholder with respect to any shares of Common Stock that are used
to calculate the Cash Settlement Amount to be delivered to the Participant in
satisfaction of any vested Eligible PUs or with respect to any other aspect of
the Award, to the extent it is settled in cash.
6.    Unfunded Status
The obligations of the Company and its Affiliates hereunder shall be contractual
only and all such payments shall be made from the general assets of the Company
and its Affiliates. The Participant shall rely solely on the unsecured promise
of the Company and nothing herein shall be construed to give the Participant or
any other person or persons any right, title, interest or claim in or to any
specific asset, fund, reserve, account or property of any kind whatsoever owned
by the Company or any Affiliate.
7.    Withholding
Awards will be subject to income tax withholding and reporting as required under
local law. If statutory withholding of taxes and/or social insurance is required
at the time of vesting, the Company will withhold from delivery to the
Participant an amount of cash or stock, as applicable, equal to the amount so
required to be withheld. A similar amount of cash will be paid by the Company on
behalf of the Participant to the applicable tax authorities. The amount of cash
or stock, as applicable, to be withheld will be calculated using the closing
sales price of a share of Common Stock on the applicable vesting date. The cash
or stock (net of the cash or stock, as applicable, withheld for the payment of
withholding taxes, if applicable), as applicable, will be delivered to the
Participant’s stock plan account upon vesting in accordance with the Plan. The
Company may, in its discretion, permit Participants to make alternative
arrangements for payment of any such taxes and/or social insurance.
In certain cases, local law may require that an award be subject to tax earlier
than the date of payment. If that occurs, the Company will notify the
Participant and will deduct the required tax amount from the Participant’s pay
in accordance with applicable law.
8.    Provisions of the Plan
The Award is subject to the provisions of the Plan, which are incorporated
herein by reference, and in the event of any inconsistency or conflict between
the provisions of this Agreement and the Plan, the provisions of the Plan shall
control. A copy of the Plan as in effect on the Grant Date has been made
available electronically to the Participant.





--------------------------------------------------------------------------------





9.    No Right to Employment
The grant of the Award shall not constitute a contract of employment or confer
upon the Participant any right with respect to the continuance of his/her
employment by or other service with the Company or any Affiliate, nor shall it
or they be construed as affecting the rights of the Company (or any Affiliate)
to terminate the service of the Participant at any time or otherwise change the
terms of such service, including, without limitation, the right to promote,
demote or otherwise re-assign the Participant from one position to another
within the Company or any Affiliate.
10.    Governing Law
The provisions of the Award shall be governed by and interpreted in accordance
with the laws of the State of Delaware.
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.
Biogen Inc.
By:    Michel Vounatsos    
Chief Executive Officer





